[Cite as State v. Ranson, 2019-Ohio-2140.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


State of Ohio,                                  :

                 Plaintiff-Appellee,            :           No. 18AP-841
                                                         (C.P.C. No. 00CR-7247)
v.                                              :
                                                       (REGULAR CALENDAR)
Richard Ranson,                                 :

                 Defendant-Appellant.           :


                                         D E C I S I O N

                                      Rendered on May 30, 2019


                 On Brief: Ron O'Brien, Prosecuting              Attorney,   and
                 Barbara A. Farnbacher, for appellee.

                 On Brief: Richard Ranson, pro se.

                  APPEAL from the Franklin County Court of Common Pleas

BROWN, J.
        {¶ 1} Defendant-appellant, Richard Ranson, has filed a pro se notice of appeal
from entries of the Franklin County Court of Common Pleas in which the court denied
appellant's filings titled "Response to State's Memorandum in Opposing Defendant's
Motion for Jail Time Credit and for Reconsideration by the Court 4/19/2018 Decision"
and "Motion to Amend Changing Title of Motion for Reconsideration to a Motion for
Correction."
        {¶ 2} On December 22, 2000, appellant was charged in a 26-count indictment for
the offenses of aggravated robbery, robbery, felonious assault, breaking and entering,
theft, possession of criminal tools, failure to comply with an order or signal of a police
officer, aggravated possession of drugs, and possession of drugs. The matter came for
trial before a jury on August 2, 2001, and the jury returned verdicts finding appellant
No. 18AP-841                                                                                 2

guilty of 19 of the 26 counts. On August 17, 2001, the trial court sentenced appellant to a
total term of 27 years incarceration. The entry indicated appellant had 239 days of jail-
time credit.
       {¶ 3} Appellant filed a notice of appeal from the judgment of conviction and
sentence. In State v. Ranson, 10th Dist. No. 01AP-1049, 2002-Ohio-2398, this court
affirmed appellant's convictions but remanded for resentencing for failure to make
requisite findings under R.C. 2929.14. On July 11, 2003, the trial court conducted a re-
sentencing hearing. By entry filed August 7, 2003, the trial court sentenced appellant to a
total term of 21 years incarceration. The court's entry indicated appellant had 930 days of
jail-time credit. On December 7, 2004, appellant filed a motion for leave to file a delayed
appeal, which this court denied.
       {¶ 4} On December 11, 2013, appellant filed a motion for jail-time credit,
requesting 930 days be "immediately calculated and applied to sentence." Plaintiff-
appellee, the State of Ohio, opposed the motion. On August 5, 2016, appellant filed a
subsequent motion requesting jail-time credit of 930 days. By entry filed September 8,
2016, the trial court denied appellant's motion for jail-time credit filed August 5, 2016.
       {¶ 5} On April 2, 2018, appellant filed another motion requesting 930 days of jail-
time credit. On April 16, 2018, the state filed a memorandum in opposition to the motion.
By decision and entry filed April 19, 2018, the trial court denied appellant's motion for
jail-time credit filed April 2, 2018, as well as appellant's motion for jail-time credit filed
December 11, 2013. In its decision, the trial court held in part:
               [P]er [Ohio Department of Rehabilitation and Correction]
               online records, Defendant's release date is scheduled for
               December 18, 2021 – 936 days earlier than he would be
               released if he were receiving no jail time credit. Therefore, the
               Court finds that the ODRC is properly reducing Defendant's
               sentence by the number of days he spent in jail and by the
               number of days he spent in prison before his re-sentencing,
               plus conveyance days.

       {¶ 6} On May 29, 2018, appellant filed a "Response to State's Memorandum
Opposing Defendant's Motion for Jail Time Credit and for Reconsideration by the Court
4/19/2018 Decision." On August 10, 2018, appellant filed a "Motion to Amend Changing
No. 18AP-841                                                                                 3

Title of Motion for Reconsideration to a Motion for Correction." On August 15, 2018, the
state filed a memorandum in opposition to appellant's motion to amend.
       {¶ 7} On October 1, 2018, the trial court filed an entry denying appellant's
"Response to State's Memorandum Opposing Defendant's Motion for Jail Time Credit
and for Reconsideration by the Court 4/19/2018 Decision." Also on that date, the trial
court filed an entry denying appellant's "Motion to Amend Changing Title of Motion for
Reconsideration to a Motion for Correction."
       {¶ 8} Appellant, pro se, has filed a notice of appeal from the trial court's entries of
October 1, 2018, raising the following two assignments of error for this court's review:
               [I.] THE TRIAL COURT ERRED TO THE PREJUDICE OF
               THE APPELLANT IN THAT THE DECISION NOT TO
               GRANT THE MOTIONS REQUESTING JAIL TIME CREDIT
               BE CORRECTED CREATING A MANIFEST IN JUSTICE.

               [II.] THE STATE ENGAGED IN PROSECUTORIAL
               MISCONDUCT WHICH DEPRIVED APPELLANT OF DUE
               PROCESS OF LAW AND EQUAL PROTECTION OF LAW
               GUARANTEED BY THE FOURTEENTH AMENDMENT TO
               THE U.S. CONSTITUTION.

       {¶ 9} We initially address an issue raised by the state as to whether this appeal is
properly before this court. Specifically, the state argues appellant did not file a timely
appeal of the trial court's decision denying his motion for jail-time credit; rather, the state
notes, appellant filed a motion for reconsideration as well as a motion to amend the
motion for reconsideration. The state maintains that the instant appeal of the trial court's
denial of appellant's motion to amend a motion for reconsideration should be dismissed
because it is not a final appealable order. We agree.
       {¶ 10} As set forth under the facts, appellant filed a motion for jail-time credit on
April 2, 2018. By entry filed April 19, 2018, the trial court denied the motion. Under Ohio
law, a trial court's determination of a defendant's motion for jail-time credit is a final
appealable order. State v. Thompson, 147 Ohio St. 3d 29, 2016-Ohio-2769, ¶ 13. In the
instant case, however, no appeal was taken from the trial court's entry of April 19, 2018.
       {¶ 11} As also noted under the facts, on May 29, 2018, appellant filed a "Response
to State's Memorandum Opposing Defendant's Motion for Jail Time Credit and for
Reconsideration by the Court 4/19/2018 Decision." In that filing, appellant requested
No. 18AP-841                                                                                 4

"reconsideration be done by the court." On August 10, 2018, appellant filed a "Motion to
Amend Changing Title of Motion for Reconsideration to a Motion for Correction." In that
motion, appellant requested the trial court to "accept this new caption titled motion for
correction in place of the one on the motion file for reconsideration." By separate entries
filed on October 1, 2018, the trial court denied appellant's filings of May 29 and August 10,
2018.
        {¶ 12} Thus, the record indicates, in lieu of appealing the trial court's denial of his
motion for jail-time credit, appellant sought reconsideration of that decision and also filed
a motion to amend the motion for reconsideration. There is, however, "no rule that allows
a party to move a trial court for reconsideration of a final judgment." State v. Harbert,
9th Dist. No. 20955, 2002-Ohio-6114, ¶ 24, citing Pitts v. Dept. of Transp., 67 Ohio St. 2d
378, 381 (1981).     Rather, under Ohio law, "a request for reconsideration of a final
judgment at the trial court level is a nullity, as is any judgment or final order resulting
from such a motion." State v. Ward, 5th Dist. No. 2005-CA-0092, 2007-Ohio-302, ¶ 19,
citing State v. Beaudry, 6th Dist. No. L-01-1288 (Nov. 2, 2001), citing Pitts at 381.
Because appellant's filings were nullities, "no appeal lies and this appeal must be
dismissed." State v. Kendig, 10th Dist. No. 14AP-495, 2014-Ohio-5529, ¶ 6 (Appellant's
motion, which sought jail-time credit for same period of confinement that was sought in
earlier motion, was in effect a motion for reconsideration of final judgment that denied
earlier motion and, as such, a nullity requiring dismissal of appeal.).
        {¶ 13} Having determined appellant has not appealed from a final appealable
order or judgment, this appeal is dismissed for lack of jurisdiction.
                                                                           Appeal dismissed.

                       SADLER and LUPER SCHUSTER, JJ., concur.

                                  _________________